ACCEPTED

                                                                                                                     FIRST COURT OF APPEALS
                                                                                                                             HOUSTON, TEXAS
                                                                                                                          1/16/2015 3:57:23 PM
                            SCHNEIDER & McKINNEY, P.C.                                                                     CHRISTOPHER PRINE
                                                                                                                                        CLERK
                                          ATTORNEYS AT LAW
                                          440 Louisiana, Suite 800
                                           Houston, Texas 77002
                                               (713) 951-9994
                                         Telecopier: (713) 224-6008                                 FILED IN
                                                                                        1st COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
Stanley G. Schneider° &                                           ° Board Certified Criminal Law- Texas Board of Legal Specialization
W. Troy McKinney°‡ &                                                                    1/16/2015
                                                                  & Board Certified Criminal             3:57:23
                                                                                             Appellate Law            PM
                                                                                                           - Texas Board of Legal Specialization
Thomas D. Moran                                                   ‡ Board Certified DWI Defense - National College for DUI Defense
                                                                                        CHRISTOPHER A. PRINE
                                                                                                       Clerk




                                     January 16, 2015



         Christopher A. Prine
         First Court of Appeals
         301 Fannin
         Houston, TX 77002

                   RE:    State of Texas v. Hector Rodriguez
                          Court of Appeals Numbers: 01-12-00970-CR
                          Tr. Ct. No. 1726063

         Dear Mr. Prine:

               I am in receipt of your letter dated January 12, 2015, the above-referenced
         cause for submission and oral argument on Tuesday, February 24, 2015 at 1:30 p.m..
          Please be advised that I will present oral arguments in the above referenced cases.

                A copy of this notice is being sent to Melissa Parker Harven, Assistant District
         Attorney, via email through the electronic service system provided by
         eFile.TXCourts.gov.


                                                  Sincerely,

                                                  /s/ W. Troy McKinney

                                                  W. Troy McKinney

         WTM:nm